Per Curiam.

In defense and mitigation, respondent provided the board with testimony as to his reputation as a lawyer and as to his office procedures.
On the day of the hearing before the board, respondent made a settlement with the Kalugers out of his own funds, to resolve their malpractice action against him based upon the same facts contained in this proceeding.
Respondent blamed his failure to file the wrongful death action upon inadequate office help and never once indicated his acceptance of any responsibility to follow-up in the filing of the required petition. Respondent’s basic explanation for not telling the Kalugers of his failure to file the petition was that he “was ashamed about it.”
We concur with the board’s findings that respondent violated the two Disciplinary Rules, supra, and that there are elements of mitigation. However, the mitigating elements are derogated by respondent’s lack of candor in this matter, lack of memory and the inherent contradictions in his testimony.
This court, having found sufficient evidence to support the recommendation of the board that respondent be given *13a public reprimand, bolds that respondent be, and hereby is, publicly reprimanded for his misconduct.

Judgment accordingly.

O’Neill, O. J., Heebeet, CoreigaN, Stern, Celebrezze, W. Brown and P. BrowN, JJ., concur.